DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Changqing Ye (US-20200201834-A1).
	As per claim 1, Ye teaches “a computer implemented method, comprising”:

“deploying, by the one or more processors, first components of the enterprise data model in the first domain based on the enterprise data model,” ([0003]-[0007]);
“generating, by one or more processors, an artifact based on the metadata that maintain the foreign key reference between the first entity and the second entity,” ([0003]-[0007]); and
“implementing, by one or more processors, the artifact in the first domain and the second domain,” ([0003]-[0007]).
	As per claim 2, Ye further show “wherein the metadata specifies that attributes in the second entity are to be duplicated in the first entity and wherein the artifact comprises a data model script that creates first attributes in the first entity corresponding to second attributes in the second entity and a publisher-to-subscriber replication pattern that replicates the second attributes to the first attributes,” ([0007]-[0008]).
	As per claim 3, Ye further show “wherein the metadata specifies that attributes in the second entity are to be queried in real-time using an API call and wherein the artifact comprises an API specification providing for data-lookup from the first entity to the second entity,” ([0020]-[0021).
Ye further show “wherein the metadata specifies that a recreated entity of the second entity is to be created in the first domain and wherein the artifact comprises a data model script that creates the recreated entity and a publisher-to-subscriber replication pattern that replicates the second entity to the recreated entity,” ([0020]-[0021]).
As per claim 5, Ye further show “receiving, by one or more processors, additional information about the enterprise data model comprising a third entity, a second metadata that describes a foreign key reference between the second entity and the third entity,” ([0006]-[0008]);
“deploying, by one or more processors, second components of the enterprise data model in the second domain by automatically generating the artifact using the second entity and the second metadata,” ([0006]-[0008]).
	As per claim 6, Ye further show “receiving, by one or more processors, a change to the enterprise model,’ ([0003]-[0004]); and
“updating, by one or more processors, the deployed first components based on the change,” ([0003]-[0004]).
	As per claim 7, Ye further show “wherein the artifact is a table in a database,” ([0003], [0008]).
	As per claim 8, Ye further show “wherein the enterprise data model describes a customer relationship management system,” ([0003]-[0004]).
Ye further show “providing, by one or more processors, an online tool that presents a model of the first entity and the second entity, builds the enterprise data model, and generates the metadata,” ([0003]-[0004], [0020]).
	As per claim 10, Ye further show “deploying, by one or more processors, the enterprise data model in a centralized data warehouse,’ ([0005]-[0007]); and
“importing, by one or more processors, the data from the first entity and the second entity into the centralized data warehouse,” ([0005]-[0007]).
	As per claim 11, Ye teaches “a system, comprising”:
“a memory,” (fig. 1); and
at least one processor coupled to the memory and configured to:
“define an enterprise data model comprising a first entity, a second entity, and metadata that describes a foreign key reference between the first entity and the second entity, wherein the first entity is located in a first domain and the second entity is located in a second domain,” ([0003]-[0007]);
“deploy first components of the enterprise data model in the first domain based on the enterprise data model,” ([0003]-[0007]);
“generate an artifact based on the metadata that maintain the foreign key reference between the first entity and the second entity,” ([0003]-[0007]); and
“implement the artifact in the first domain and the second domain,” ([0003]-[0007]).
Ye further show “wherein the metadata specifies that attributes in the second entity are to be duplicated in the first entity and wherein the artifact comprises a data model script that creates first attributes in the first entity corresponding to second attributes in the second entity and a publisher-to-subscriber replication pattern that replicates the second attributes to the first attributes,’ ([0007]-[0008]).
	As per claim 13, Ye further show “wherein the metadata specifies that attributes in the second entity are to be queried in real-time using an API call and wherein the artifact comprises an API specification providing for data-lookup from the first entity to the second entity," ([0020]-[0021]).
	As per claim 14, Ye further show “wherein the metadata specifies that a recreated entity of the second entity is to be created in the first domain and wherein the artifact comprises a data model script that creates the recreated entity and a publisher-to-subscriber replication pattern that replicates the second entity to the recreated entity,’ ([0020]-[0021]).
	As per claim 15, Ye further show “the at least one processor further configured to:
deploy the enterprise data model in a centralized data warehouse,’ ([0005]-[0007]); and
“import the data from the first entity and the second entity into the centralized data warehouse,” ([0005]-[0007]).
Ye teaches “a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising”:
“defining an enterprise data model comprising a first entity, a second entity, and metadata that describes a foreign key reference between the first entity and the second entity, wherein the first entity is located in a first domain and the second entity is located in a second domain,” ([0003]-[0007]);
“deploying first components of the enterprise data model in the first domain based on the enterprise data model,” ([0003]-[0007]);
“generating an artifact based on the metadata that maintain the foreign key reference between the first entity and the second entity,” ([0003]-[0007]); and
“implementing the artifact in the first domain and the second domain,” ([0003]-[0007]).
	As per claim 17, Ye further show “wherein the metadata specifies that attributes in the second entity are to be duplicated in the first entity and wherein the artifact comprises a data model script that creates first attributes in the first entity corresponding to second attributes in the second entity and a publisher-to-subscriber replication pattern that replicates the second attributes to the first attributes,” ([0007]-0008]).
	As per claim 18, Ye further show “wherein the metadata specifies that attributes in the second entity are to be queried in real-time using an API call and wherein the 
	As per claim 19, Ye further show “wherein the metadata specifies that a recreated entity of the second entity is to be created in the first domain and wherein the artifact comprises a data model script that creates the recreated entity and a publisher-to-subscriber replication pattern that replicates the second entity to the recreated entity,’ ([0020]-[0021]).
	As per claim 20, Ye further show “the operations further comprising”:
“deploying the enterprise data model in a centralized data warehouse,” ([0005]-[0007]); and 
“importing the data from the first entity and the second entity into the centralized data warehouse,” ([0005]-[0007]).

                                                Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


                                                 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 25, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153